DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of FR 1756916 filed July 21, 2017 as required by 37 CFR 1.55. Receipt is also acknowledged of the WIPO publication of PCT/FR2018/051760 filed July 12, 2018.
Response to Restriction Election
Applicant’s election of Species PIM-1 (i.e. step c) comprising replicating the external shape of the part to be produced and injecting a heated liquid mixture constituting the part around the green core) and Species GC-1 (i.e. manufacturing the green core by injection moulding) in the reply filed on July 28, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5 and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected green core manufacturing process species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 28, 2021.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Step f) lines 2-3 “brown” is in quotation marks, when it should not be.  
Step f) lines 2-3 “a core called a “brown” core and a part called a “brown” part or parts called “brown” parts” is more succinctly written as “a brown core and a brown part or brown parts”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 7, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 line 2 “oxide ceramics such as alumina or zirconia” render the claim indefinite. It is unclear whether alumina and zirconia are examples of oxide ceramics or if the place is limited the ceramic to be an oxide ceramic that is alumina or zirconia. For the purpose of examination claim 2 will be given the broadest reasonable interpretation of requiring any oxide ceramic, such that it is not limited to just alumina or zirconia.
Claim 3 line 2 “the heated liquid mixture” renders the claim indefinite. It lacks antecedent basis.
Claim 4 line 2 “a ceramic powder injection moulding or “CIM” technique” render the claim indefinite. It is unclear what the difference is between a ceramic powder injection moulding technique and a “CIM” (i.e. ceramic injection moulding) technique. They appear to refer to the same process. For the purpose of examination claim 4 will be given the broadest reasonable interpretation of requiring a ceramic powder injection moulding technique, which is the same as a “CIM” technique.
Claim 7 line 3 “nickel and nickel-based alloys, titanium and titanium-based alloys” render the claim indefinite. It is unclear whether the part is required to be both “nickel and nickel-based alloys” at the same time or both “titanium and titanium-based alloys” at the same time or if the part is required to 
Claim 8 line 3 “such as hot isostatic pressing treatment” renders the claim indefinite. It is unclear whether claim 8 requires hot isostatic pressing or not. It is also unclear whether hot isostatic pressing further limits mechanical treatment or one or several heat treatments or both. For the purpose of examination claim 8 will be given the broadest reasonable interpretation of requiring one or several heat and/or mechanical heat treatments that are not further required to be a hot isostatic pressing treatment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2013/0231427) as evidenced by Bose (Bose. Introduction to Metal Powder Injection Molding. ASM Handbook, Vol 7, Powder Metallurgy. ASM International. 2015. Pg. 823-847. Citations as page:column:paragraph.).
Regarding claim 1, Zhang teaches a method of forming an object using powder injection molding ([0001]) with an expendable part 100, a green part 200, and an integral body 300 (i.e. a part to be produced consisting of at least one metal and/or at least one metal alloy including at least one inner cavity) ([0039], Figs. 2-3) by placing an expendable body in a first mold to define a mold cavity (Fig. 1) where the expendable body is injection molded using a second feedstock in a second mold ([0012], [0040]), the second feedstock is ceramic ([0042]), the second binder is compositionally the same as a first binder ([0016], [0049]), and the first binder is a thermoplastic ([0036]) (i.e. a) preparing a green core the shape of which corresponds to the shape of said cavity, this core consisting of a mixture of at least one powder of at least one ceramic and of a thermoplastic binder), injection molding a first feedstock in a mold cavity in which the expendable part is placed ([0035], Fig. 1) where the first feedstock is metallic and the first binder is thermoplastic ([0036]) (i.e. c) placing said green core into an injection mold replicating the external shape of the part to be produced; injecting a heated liquid mixture of at least one powder of at least one metal and/or at least one metal alloy constituting the part to be produced and of a thermoplastic binder, into said injection mold around the green core, and cooling said mixture to solidify it, whereby a green part consisting of said solid mixture and comprising an inner cavity filled with the green core is obtained),  after forming the integral body, debinding to remove the first and second binder from the green part and expendable part is performed (i.e. f) simultaneously removing the thermoplastic binder from the green core and from the green part, whereby a core called a “brown” core and a part called a “brown” part are obtained) ([0045], Fig. 1), sintering the debound integral part (i.e. g) simultaneously sintering the brown core and the brown part to densify them) ([0051], Fig. 1), and separating the expendable part from the sintered debound green part (i.e. h) removing the core, whereby the part to be produced is obtained) ([0053], Fig. 1). 
Zhang teaches injection molding the green part using metallic feedstock mixed with a thermoplastic binder ([0035], [0036], Fig. 1). In the process of metal injection molding (MIM) (Bose 823:1:1) the metal powder and binder feedstock is formed into a liquefied melt under appropriate temperature and pressure conditions then molded into complex shapes (Bose 823:3:2).
Regarding claim 3, Zhang teaches an expendable part made of a second feedstock that is injection molded ([0012], [0040]) of ceramic powder ([0042]) and binder ([0016], [0049]) (i.e. the green core is prepared by injecting the heated liquid mixture of at least one powder of at least one ceramic and of a thermoplastic binder into a mould the shape of which corresponds to the shape of said cavity, and then cooling said mixture to solidify it). 
Regarding claim 4, Zhang teaches an expendable part made of a second feedstock that is injection molded ([0012], [0040]) of ceramic powder ([0042]) and binder ([0016], [0049]) (i.e. ceramic powder injection moulding or “CIM” technique).
Regarding claim 7, Zhang teaches a first feedstock that is metallic ([0036]) and the method can be used to make stainless steel gear wheels ([0058]) (i.e. the metal or metal alloy which constitutes the part to be produced is selected from steel, especially stainless steel). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2013/0231427) as evidenced by Bose (Bose. Introduction to Metal Powder Injection Molding. ASM Handbook, Vol 7, Powder Metallurgy. ASM International. 2015. Pg. 823-847. Citations as page:column:paragraph.) as applied to claim 1 above, and further in view of Yamamoto (JP H07-041802).
Regarding claim 2, Zhang teaches a ceramic second feedstock ([0042]), but is silent to it being an oxide ceramic.
Yamamoto teaches a metal powder injection molding method that uses a core ([0001]) where alumina powder and polyacetyl resin are kneaded and injection molded into a core having the shape in Fig. 1, the core is placed in another mold, SUS316L powder and polyacetyl resin are kneaded and injection molded to form the product in Fig. 2, then the molded product was degreased then sintered ([0012]), and after sintering the core ceramic powder is removed ([0009], [0014]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Zhang to use a ceramic feedstock of alumina because a ceramic feedstock of alumina has few dents when it receives compressive force when the main body is molded, it has small springback, it does not collapse during degreasing such that the shape of the core is maintained, it hinders shrinkage and product deformation (Yamamoto [0008], [0012]), and it does not sinter or react with the metal powder such that it can be removed after sintering (Yamamoto [0009]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2013/0231427) as evidenced by Bose (Bose. Introduction to Metal Powder Injection Molding. ASM Handbook, Vol 7, Powder Metallurgy. ASM International. 2015. Pg. 823-847. Citations as page:column:paragraph.) as applied to claim 1 above, and further in view of Entezarian (US 2009/0022615).
Regarding claim 8, Zhang is silent to the part further undergoing one or several heat and/or mechanical treatments.
Entezarian teaches forming a complex part using powder injection molding (PIM) with a sacrificial component ([0008]) where after binder removal and sintering ([0059]) further processing such as heat treatment or hot isostatic pressing is applied ([0062]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Yamamoto after removal of the core to perform a heat treatment to harden the part and/or to hot isostatic press until the part reaches full density (Entezarian [0062]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2013/0231427) as evidenced by Bose (Bose. Introduction to Metal Powder Injection Molding. ASM Handbook, Vol 7, Powder Metallurgy. ASM International. 2015. Pg. 823-847. Citations as page:column:paragraph.) as applied to claim 1 above, and further in view of Campomanes (US 2015/0240721).
Regarding claim 9, Zhang teaches forming turbine parts (i.e. parts of aeronautical turbomachineries) ([0059]), but is silent to a radial straightener, axial straightener, distributor, or centrifugal diffuser.
Campomanes teaches a turbine engine for subsonic flight (i.e. aeronautical turbomachinery) ([0016], Fig. 1) with a turbine shroud with a cooled wall segment for a gas turbine engine that is in contact with cooling air ([0003]) or hot gas circulating through the gas turbine engine ([0004]) where the path of various gases through the engines is determined by wall segments enclosing the path ([0017]) (i.e. distributors because they distribute the gases) manufactured by powder injection molding a first and second feedstock that undergoes debinding and sintering ([0005]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention to use the process of Yamamoto to make a turbine shroud (i.e. distributor) because they are complex with holes (Campomanes [0002]) that are manufactured by powder injection molding (Campomanes [0005]) and the metal powder injection molding process of Zhang obtains maintains structural integrity of the debound green part, allowing the object formed to have larger sizes and tight tolerances on its dimensions and shape (Zhang [0005]).
Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (JP H07-041802 machine translation) as evidenced by Bose (Bose. Introduction to Metal Powder Injection Molding. ASM Handbook, Vol 7, Powder Metallurgy. ASM International. 2015. Pg. 823-847. Citations as page:column:paragraph.).
Regarding claim 1, Yamamoto teaches a metal powder injection molding method that uses a core ([0001]) such as Example 1 where alumina powder and polyacetyl resin are kneaded and injection molded into a core having the shape in Fig. 1 (i.e. a) preparing a green core the shape of which corresponds to the shape of said cavity, this core consisting of a mixture of at least one powder of at least one ceramic and of a thermoplastic binder), the core is placed in another mold, SUS316L powder and polyacetyl resin are kneaded and injection molded to form the product in Fig. 2 (i.e. a part to be produced consisting of at least one metal and/or at least one metal alloy including at least one inner cavity; c) placing said green core into an injection mold replicating the external shape of the part to be produced; injecting a heated liquid mixture of at least one powder of at least one metal and/or at least one metal alloy constituting the part to be produced and of a thermoplastic binder, into said injection mold around the green core, and cooling said mixture to solidify it, whereby a green part consisting of said solid mixture and comprising an inner cavity filled with the green core is obtained), then the molded product was degreased (i.e. f) simultaneously removing the thermoplastic binder from the green core and from the green part, whereby a core called a “brown” core and a part called a “brown” part are obtained) then sintered (i.e. g) simultaneously sintering the brown core and the brown part to densify them) ([0012]), and after sintering the core ceramic powder is removed (i.e. h) removing the core, whereby the part to be produced is obtained) ([0009], [0014]).
Yamamoto teaches injection molding the SUS316L powder and polyacetyl resin to form the product in Fig. 2 ([0012]). In the process of metal injection molding (MIM) (Bose 823:1:1) the metal powder and binder feedstock is formed into a liquefied melt under appropriate temperature and pressure conditions then molded into complex shapes (Bose 823:3:2).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention in Yamamoto, such as in Example 1, to remove the core ceramic powder after sintering because it does not sinter at the temperature at which metal powdered is sintered, it does not react with metal powder (Yamamoto [0009]), it allows for formation of parts by metal injection molding with an undercut or thin wall, and it prevents the molded body from being broken during mold release (Yamamoto [0002]). 
Regarding claim 2, Yamamoto teaches alumina powder ([0012]).
Regarding claim 3, Yamamoto teaches kneading alumina powder with polyacetyl resin then injection molding to form a core having the shape shown in Fig. 1 (i.e. the green core is prepared by injecting the heated liquid mixture of at least one powder of at least one ceramic and of a thermoplastic binder into a mould the shape of which corresponds to the shape of said cavity, and then cooling said mixture to solidify it) ([0012]).
Regarding claim 4, Yamamoto teaches kneading alumina powder with polyacetyl resin then injection molding to form a core having the shape shown in Fig. 1 (i.e. ceramic powder injection moulding or “CIM” technique) ([0012]).
Regarding claim 7, Yamamoto teaches SUS316L powder (i.e. the metal or metal alloy which constitutes the part to be produced is stainless steel) ([0012]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (JP H07-041802 machine translation) as evidenced by Bose (Bose. Introduction to Metal Powder Injection Molding. ASM Handbook, Vol 7, Powder Metallurgy. ASM International. 2015. Pg. 823-847. Citations as page:column:paragraph.) as applied to claim 1 above, and further in view of Entezarian (US 2009/0022615).
Regarding claim 8, Yamamoto is silent to the part further undergoing one or several heat and/or mechanical treatments.
Entezarian teaches forming a complex part using powder injection molding (PIM) with a sacrificial component ([0008]) where after binder removal and sintering ([0059]) further processing such as heat treatment or hot isostatic pressing is applied ([0062]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Yamamoto after removal of the core to perform a heat treatment to harden the part and/or to hot isostatic press until the part reaches full density (Entezarian [0062]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (JP H07-041802 machine translation) as evidenced by Bose (Bose. Introduction to Metal Powder Injection Molding. ASM Handbook, Vol 7, Powder Metallurgy. ASM International. 2015. Pg. 823-847. Citations as page:column:paragraph.) as applied to claim 1 above, and further in view of Campomanes (US 2015/0240721).
Regarding claim 9, Yamamoto is silent to the part to be produced being selected from parts of aeronautical turbomachineries including radial straighteners, axial straighteners, distributors, and centrifugal diffusers.
Campomanes teaches a turbine engine for subsonic flight (i.e. aeronautical turbomachinery) ([0016], Fig. 1) with a turbine shroud with a cooled wall segment for a gas turbine engine that is in contact with cooling air ([0003]) or hot gas circulating through the gas turbine engine ([0004]) where the path of various gases through the engines is determined by wall segments enclosing the path ([0017]) (i.e. distributors because they distribute the gases) manufactured by powder injection molding a first and second feedstock that undergoes debinding and sintering ([0005]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention to use the process of Yamamoto to make a turbine shroud (i.e. distributor) because they are complex with holes (Campomanes [0002]) that are manufactured by powder injection molding (Campomanes [0005]) and the metal powder injection molding process of Yamamoto obtains a sintered product close to the final shape with excellent dimensional accuracy (Yamamoto [0002]).
Related Art
Tsukahara (JP H06-108106 machine translation)
Tsukahara teaches a method for manufacturing a sintered part using metal powder injection molding ([0001]) with a complicated shape to prevent deformation of a molded body ([0003], [0010]) by injection molding a ceramic core 2 of ceramic powder such as alumina and binder ([0006], [0007], Figs. 1, 4), then injection molding a mixture of metal powder such as SUS304 and binder into a mold in which the ceramic core is placed to form a molded part 1, degreasing while a part of the ceramic core is in contact with the molded product, sintering, then removing the ceramic core ([0005], [0008], [0009], Figs. 1, 4). 
Matsukura (JP H03-0267302 machine translation)
	Matsukura teaches injection molding around a core preferably made of metal, debindering, sintering, and detaching the core from the sintered product after sintering (abstract).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735